Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/28/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1, 6-7, 9-12, 16-18, 21, and 24 are rejected under 35 U.S.C. 103 as unpatentable over Ma (CN 107819018 A) in view of Liu (US 20200066809 A1).
	Regarding claim 1, Ma discloses a pixel array (e.g., Figs. 4-5 are reproduced below as examples), the pixel array being divided into at least one pixel distribution region (e.g., Figs. 4-5; pixel array), the pixel array comprising at least one standard pixel unit (pixel unit A) and at least one non-standard pixel unit (pixel unit B) distributed in the at least one pixel distribution region (e.g., Figs. 4-5), wherein at least one sub-pixel (e.g., sub-pixel R) is missing from the non-standard pixel unit (pixel unit B) compared to the standard pixel unit (pixel unit A), and a region (e.g., region C) to which the at least one sub-pixel (e.g., sub-pixel R) that is missing corresponds is a sub-pixel missing region (sub-pixel missing region C), wherein in each of the pixel distribution regions, n sub-pixels having the same color as each missing sub-pixel are present around the sub-pixel missing region, n being an integer not less than 1 (e.g., Figs. 4-5; 2 red sub-pixels are present around a red sub-pixel missing region C, corresponding to n=2), and distances of the n sub-pixels from the sub-pixel missing region are substantially equal to one another (e.g., Figs. 4-5; distance from 2 red sub-pixels to the red sub-pixel missing region C are substantially equal).

    PNG
    media_image1.png
    839
    1350
    media_image1.png
    Greyscale
Annotated version of Ma’s Figs. 4-5
Ma does not expressly disclose wherein the n sub-pixels are configured to compensate for luminance loss of the sub-pixel missing region, and a theoretical luminance of each missing sub-pixel is assigned to the n sub-pixels. However, Liu (e.g., Figs. 2, 4, and 6-7) discloses a pixel array, the pixel array being divided into at least one pixel distribution region (e.g., Figs. 2, 4, and 6-7; pixel array), the pixel array comprising at least one standard pixel unit (pixel unit 200) and at least one non-standard pixel unit (pixel unit 100) distributed in the at least one pixel distribution region (e.g., Figs. 2, 4, and 6-7), wherein at least one sub-pixel is missing from the non-standard pixel unit compared to the standard pixel unit (e.g., Figs. 2, 4, and 6-7), and a region to which the at least one sub-pixel that is missing corresponds is a sub-pixel missing region (e.g., Figs. 2, 4, and 6-7; sub-pixel missing region or blank region). Liu (e.g., Figs. 2-9) further discloses wherein the n sub-pixels are present around the sub-pixel missing region (e.g., Figs. 2, 4, and 6; sub-pixel missing region or blank region) and configured to compensate for luminance loss of the sub-pixel missing region ([0099]-[0101]), and a theoretical luminance of each missing sub-pixel is assigned to the n sub-pixels ([0099]-[0101]), wherein n is an integer greater than 1 (e.g., Figs. 4-5; n=2), distances of the n sub-pixels from the sub-pixel missing region are substantially equal to one another (e.g., Figs. 4-5; e.g., distance between the red sub-pixel missing region and the two neighboring red pixels are same), and Liu suggests the theoretical luminance of each missing sub-pixel is evenly assigned to the n sub-pixels ([0099]-[0101]; same weight), wherein a theoretical grayscale value of each missing sub-pixel, theoretical grayscale values of the n sub-pixels, and actual grayscale values of the n sub-pixels satisfy a relationship as follows:              
                
                    
                        I
                        '
                    
                    
                        C
                        i
                    
                    
                        γ
                    
                
                =
                
                    
                        I
                    
                    
                        C
                        i
                    
                    
                        γ
                    
                
                +
                
                    
                        1
                    
                    
                        n
                    
                
                
                    
                        I
                    
                    
                        A
                    
                    
                        γ
                    
                
                ,
                 
                 
                 
                 
                i
                =
                1
                ,
                 
                2
                ,
                 
                …
                n
            
        , wherein, IA represents a theoretical grayscale value of each missing sub-pixel, Ici represents a theoretical grayscale value of an i-th sub-pixel of the n sub-pixels, I’ci represents an actual grayscale value of the i-th sub-pixel of the n sub-pixels, and γ represents a constant ([0101] teaches the gray scale value of the blank region or the missing pixel can be superposed into its adjacent pixel, the superposition may be in way of direct summation, or the arithmetic average after the summation or the weighted average according to a certain weight value is superposed. Therefore, for a pixel array as disclosed by Ma (e.g., Figs. 4-5), 2 red sub-pixels are present around a red sub-pixel missing region C, corresponding to n=2. Assume a theoretical grayscale value of a missing sub-pixel is IA, theoretical grayscale values of the an i-th sub-pixel of n (n=2) red sub-pixels is Ic, and actual grayscale values of the i-th sub-pixel of the n (n=2) red sub-pixels is Ic’, according to Liu, we can obtain Ic’=Ic+             
                
                    
                        1
                         
                    
                    
                        2
                    
                
                 
            
        IA, wherein n=2 and γ=1). Both Ma and Liu disclose display devices integrated with optical imaging sensors for optical detections of users, therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the brightness compensation as taught by Liu to the display device of Ma. The combination/motivation would reduce the brightness difference between the standard pixel unit and the non-standard pixel unit and generate an uniform brightness and an improved visual effect of a display panel.

Regarding claim 6, Ma in view of Liu discloses the pixel array according to claim 4, Ma (e.g., Figs. 4-5) discloses wherein the n sub-pixels are one sub-pixel of the same color as a missing sub-pixel in one standard pixel unit directly adjacent to the sub-pixel missing region (e.g., Figs. 4-5; e.g., two neighboring red pixels are directly adjacent to the red sub-pixel missing region).

Regarding claim 7, Ma in view of Liu discloses the pixel array according to claim 6, Ma (e.g., Figs. 4-5) discloses wherein the one standard pixel unit (pixel unit A) is located in a same row or a same column as a non-standard pixel unit (pixel unit B) in which the sub-pixel missing region is located (e.g., Figs. 4-5).

Regarding claim 9, Ma in view of Liu the pixel array according to claim 1, Ma (e.g., Figs. 4-5) discloses wherein each standard pixel unit comprises a first color sub-pixel (blue sub-pixel B), a second color sub-pixel (green sub-pixel G), and a third color sub-pixel (red sub-pixel R), and each non-standard pixel unit comprises a first color sub-pixel (blue sub-pixel B), a second color sub-pixel (green sub-pixel G), and a sub-pixel missing region in place of a third color sub-pixel (red sub-pixel R).

    PNG
    media_image2.png
    641
    1261
    media_image2.png
    Greyscale

Annotated version of Ma’s Fig. 5
Regarding claim 10, Ma in view of Liu discloses the pixel array according to claim 1, Ma (e.g., Figs. 4-5, Fig. 5 is reproduced above for reference) discloses wherein the at least one standard pixel unit (pixel unit A) comprises at least one first standard pixel unit (pixel unit A1) and at least one second standard pixel unit (pixel unit A2), the at least one non-standard pixel unit comprises at least one of at least one first non-standard pixel unit (pixel unit B1) and at least one second non-standard pixel unit (pixel unit B2); each first standard pixel unit (pixel unit A1) comprising a first color sub-pixel (e.g., sub-pixel R) and a second color sub-pixel (e.g., sub-pixel G); each second standard pixel unit (pixel unit A2) comprising a second color sub-pixel (e.g., sub-pixel G) and a third color sub-pixel (e.g., sub-pixel B); each first non-standard pixel unit (pixel unit B1) comprising one of the followings: a first color sub-pixel (e.g., sub-pixel R) and a sub-pixel missing region in place of a second color sub-pixel (e.g., sub-pixel G); and a second color sub-pixel (e.g., sub-pixel G) and a sub-pixel missing region in place of a first color sub-pixel (e.g., sub-pixel R); each second non-standard pixel unit (pixel unit B2) comprising one of the followings: a second color sub-pixel (e.g., sub-pixel G) and a sub-pixel missing region in place of a third color sub-pixel (e.g., sub-pixel B); and a third color sub-pixel (e.g., sub-pixel B) and a sub-pixel missing region in place of a second color sub-pixel (e.g., sub-pixel G).

Regarding claim 11, Ma in view of Liu discloses the pixel array according to claim 9, Ma (e.g., Figs. 4-5) discloses wherein the first color sub-pixel (sub-pixel B), the second color sub-pixel (sub-pixel G), and the third color sub-pixel (sub-pixel R) of each standard pixel unit (pixel unit A) are arranged in a same row or a same column (same row), and the first color sub-pixel (sub-pixel B), the second color sub-pixel (sub-pixel G), and the sub-pixel missing region in place of the third color sub-pixel (sub-pixel R) of each non-standard pixel unit (pixel unit B) are arranged in a same row or a same column (same row).

Regarding claim 12, Ma in view of Liu discloses the pixel array according to claim 9, Ma (e.g., Figs. 4-5(e.g., Figs. 4-5, Fig. 5 is reproduced below for reference) discloses wherein each standard pixel unit (pixel unit A) has a positional relationship with a first virtual triangle (virtual triangle A) as follows: three vertices of the first virtual triangle are located within the first color sub-pixel (sub-pixel B), the second color sub-pixel (sub-pixel G), and the third color sub-pixel (sub-pixel R) of the standard pixel unit, respectively, and each non-standard pixel unit (pixel unit B) has a positional relationship with a second virtual triangle (virtual triangle B) as follows: three vertices of the second virtual triangle are located within the first color sub-pixel (sub-pixel B), the second color sub-pixel (sub-pixel G), and the sub-pixel missing region in place of the third color sub-pixel (sub-pixel R) of the non-standard pixel unit, respectively.

    PNG
    media_image3.png
    559
    586
    media_image3.png
    Greyscale

Annotated version of Ma’s Fig. 5
Regarding claim 16, Ma in view of Liu discloses a display device (e.g., Park’s Figs. 4-11; display device) comprising the pixel array according to claim 1.

Regarding claim 17, Ma in view of Liu discloses the display device (e.g., Park’s Figs. 4-11) according to claim 16, Ma discloses (Figs. 8-11) the display device further comprising a fingerprint recognition region (fingerprint recognition region 22) integrated under a display screen of the display device (e.g., Figs. 4-11; display screen), wherein a projection of the sub-pixel missing region on a plane where the fingerprint recognition region resides at least partially overlaps the fingerprint recognition region (e.g., Figs. 4-10).

Regarding claim 18, Ma in view of Liu discloses a driving method of the pixel array according to claim 1, Liu discloses the driving method comprising: acquiring a theoretical grayscale value of each sub-pixel according to an image to be displayed ([0099]-[0101]); acquiring actual grayscale values of sub-pixels other than a replaced sub-pixel according to an algorithm and an acquired theoretical grayscale value of each sub-pixel ([0099]-[0101]); and driving each sub-pixel according to an acquired actual grayscale value of each sub- pixel, wherein in each pixel distribution region, actual grayscale values of n sub-pixels having a same color as each replaced sub-pixel are configured to compensate for a theoretical grayscale value of each replaced sub-pixel, n being an integer not less than 1, wherein n is an integer greater than 1 (Liu, [0099]-[0101]; n=2), distances of the n sub-pixels from the sub- pixel missing region are substantially equal to one another (e.g., Figs. 4-5; e.g., distance between the red sub-pixel missing region and the two neighboring red pixels are same), and the algorithm is: :              
                
                    
                        I
                        '
                    
                    
                        C
                        i
                    
                    
                        γ
                    
                
                =
                
                    
                        I
                    
                    
                        C
                        i
                    
                    
                        γ
                    
                
                +
                
                    
                        1
                    
                    
                        n
                    
                
                
                    
                        I
                    
                    
                        A
                    
                    
                        γ
                    
                
                ,
                 
                 
                 
                 
                i
                =
                1
                ,
                 
                2
                ,
                 
                …
                n
            
        , wherein, IA represents a theoretical grayscale value of each missing sub-pixel, Ici represents a theoretical grayscale value of an i-th sub-pixel of the n sub-pixels, I’ci represents an actual grayscale value of the i-th sub-pixel of the n sub-pixels, and γ represents a constant ([0101] teaches the gray scale value of the blank region or the missing pixel can be superposed into its adjacent pixel, the superposition may be in way of direct summation, or the arithmetic average after the summation or the weighted average according to a certain weight value is superposed. Therefore, for a pixel array as disclosed by Ma (e.g., Figs. 4-5), 2 red sub-pixels are present around a red sub-pixel missing region C, corresponding to n=2. Assume a theoretical grayscale value of a missing sub-pixel is IA, theoretical grayscale values of the an i-th sub-pixel of n (n=2) red sub-pixels is Ic, and actual grayscale values of the i-th sub-pixel of the n (n=2) red sub-pixels is Ic’, according to Liu, we can obtain Ic’=Ic+             
                
                    
                        1
                         
                    
                    
                        2
                    
                
                 
            
        IA, wherein n=2 and γ=1). Both Ma and Liu disclose display devices integrated with optical imaging sensors for optical detections of users, therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the brightness compensation as taught by Liu to the display device of Ma. The combination/motivation would reduce the brightness difference between the standard pixel unit and the non-standard pixel unit and generate an uniform brightness and an improved visual effect of a display panel.

Regarding claim 21, Ma in view of Liu discloses a driving method of the pixel array according to claim 18, the combination of Ma and Liu discloses wherein the sub-pixel missing region replaces a first color sub-pixel, and the driving method further comprises: assigning a theoretical luminance of a replaced first color sub-pixel to one first color sub-pixel adjacent to the sub-pixel missing region (Liu, [0099]-[0101]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the brightness compensation as taught by Liu to the display device of Ma for the same reason above.

Regarding claim 24, Ma in view of Liu discloses a driving method of the pixel array according to claim 18, Ma discloses wherein the sub-pixel missing region replaces a third color sub-pixel (e.g., sub-pixel missing region corresponding to sub-pixel B). The combination of Ma and Liu discloses the driving method comprises: assigning a theoretical luminance of a replaced third color sub-pixel (e.g., sub-pixel B) to one third color sub-pixel adjacent to the sub-pixel missing region ([0099]-[0102]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the brightness compensation as taught by Liu to the display device of Ma for the same reason above.

5.	Claims 1, 10, 13, and 15-17 are rejected under 35 U.S.C. 103 as unpatentable over Park (US 20180129328 A1) in view of Liu (US 20200066809 A1).
Regarding claim 1, Park discloses a pixel array (e.g., Fig. 7B is reproduced below for reference), the pixel array being divided into at least one pixel distribution region (e.g., Fig. 7B; pixel array), the pixel array comprising at least one standard pixel unit (pixel unit A) and at least one non-standard pixel unit (pixel unit B) distributed in the at least one pixel distribution region (e.g., Fig. 7B), wherein at least one sub-pixel (e.g., sub-pixel R) is missing from the non-standard pixel unit (pixel unit B) compared to the standard pixel unit (pixel unit A), and a region (e.g., region C1) to which the at least one sub-pixel (e.g., sub-pixel R) that is missing corresponds is a sub-pixel missing region (sub-pixel missing region C1) , wherein in each of the pixel distribution regions, n sub-pixels having the same color as each missing sub-pixel are present around the sub-pixel missing region, n being an integer not less than 1 (e.g., Fig. 7B; 2 red sub-pixels are present around a red sub-pixel missing region C, corresponding to n=2).

    PNG
    media_image4.png
    608
    710
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    556
    687
    media_image5.png
    Greyscale

Annotated version of Park’s Fig. 7B
Ma does not expressly disclose wherein the n sub-pixels are configured to compensate for luminance loss of the sub-pixel missing region, and a theoretical luminance of each missing sub-pixel is assigned to the n sub-pixels. However, Liu (e.g., Figs. 2, 4, and 6-7) discloses a pixel array, the pixel array being divided into at least one pixel distribution region (e.g., Figs. 2, 4, and 6-7; pixel array), the pixel array comprising at least one standard pixel unit (pixel unit 200) and at least one non-standard pixel unit (pixel unit 100) distributed in the at least one pixel distribution region (e.g., Figs. 2, 4, and 6-7), wherein at least one sub-pixel is missing from the non-standard pixel unit compared to the standard pixel unit (e.g., Figs. 2, 4, and 6-7), and a region to which the at least one sub-pixel that is missing corresponds is a sub-pixel missing region (e.g., Figs. 2, 4, and 6-7; sub-pixel missing region or blank region). Liu (e.g., Figs. 2-9) further discloses wherein the n sub-pixels are present around the sub-pixel missing region (e.g., Figs. 2, 4, and 6; sub-pixel missing region or blank region) and configured to compensate for luminance loss of the sub-pixel missing region ([0099]-[0101]), and a theoretical luminance of each missing sub-pixel is assigned to the n sub-pixels ([0099]-[0101]), wherein n is an integer greater than 1 (e.g., Figs. 4-5; n=2), distances of the n sub-pixels from the sub-pixel missing region are substantially equal to one another (e.g., Figs. 4-5; e.g., distance between the red sub-pixel missing region and the two neighboring red pixels are same), and Liu suggests the theoretical luminance of each missing sub-pixel is evenly assigned to the n sub-pixels ([0099]-[0101]; same weight), wherein a theoretical grayscale value of each missing sub-pixel, theoretical grayscale values of the n sub-pixels, and actual grayscale values of the n sub-pixels satisfy a relationship as follows:              
                
                    
                        I
                        '
                    
                    
                        C
                        i
                    
                    
                        γ
                    
                
                =
                
                    
                        I
                    
                    
                        C
                        i
                    
                    
                        γ
                    
                
                +
                
                    
                        1
                    
                    
                        n
                    
                
                
                    
                        I
                    
                    
                        A
                    
                    
                        γ
                    
                
                ,
                 
                 
                 
                 
                i
                =
                1
                ,
                 
                2
                ,
                 
                …
                n
            
        , wherein, IA represents a theoretical grayscale value of each missing sub-pixel, Ici represents a theoretical grayscale value of an i-th sub-pixel of the n sub-pixels, I’ci represents an actual grayscale value of the i-th sub-pixel of the n sub-pixels, and γ represents a constant ([0101] teaches the gray scale value of the blank region or the missing pixel can be superposed into its adjacent pixel, the superposition may be in way of direct summation, or the arithmetic average after the summation or the weighted average according to a certain weight value is superposed. Therefore, for a pixel array as disclosed by Ma (e.g., Figs. 4-5), 2 red sub-pixels are present around a red sub-pixel missing region C, corresponding to n=2. Assume a theoretical grayscale value of a missing sub-pixel is IA, theoretical grayscale values of the an i-th sub-pixel of n (n=2) red sub-pixels is Ic, and actual grayscale values of the i-th sub-pixel of the n (n=2) red sub-pixels is Ic’, according to Liu, we can obtain Ic’=Ic+             
                
                    
                        1
                         
                    
                    
                        2
                    
                
                 
            
        IA, wherein n=2 and γ=1). Both Ma and Liu disclose display devices integrated with optical imaging sensors for optical detections of users, therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the brightness compensation as taught by Liu to the display device of Ma. The combination/motivation would reduce the brightness difference between the standard pixel unit and the non-standard pixel unit and generate an uniform brightness and an improved visual effect of a display panel.

Regarding claim 10, Park in view of Liu discloses the pixel array according to claim 1, Park (e.g., Fig. 7B is reproduced above for reference) discloses wherein the at least one standard pixel unit (pixel unit A) comprises at least one first standard pixel unit (pixel unit A1) and at least one second standard pixel unit (pixel unit A2), the at least one non-standard pixel unit (pixel unit B) comprises at least one of at least one first non-standard pixel unit (pixel unit B1) and at least one second non-standard pixel unit (pixel unit B2); each first standard pixel unit (pixel unit A1) comprising a first color sub-pixel (e.g., sub-pixel R) and a second color sub-pixel (e.g., sub-pixel G); each second standard pixel unit (pixel unit A2) comprising a second color sub-pixel (e.g., sub-pixel G) and a third color sub-pixel (e.g., sub-pixel B); each first non-standard pixel unit (pixel unit B1) comprising one of the followings: a first color sub-pixel (e.g., sub-pixel R) and a sub-pixel missing region in place of a second color sub-pixel (e.g., sub-pixel G); and a second color sub-pixel (e.g., sub-pixel G) and a sub-pixel missing region in place of a first color sub-pixel (e.g., sub-pixel R); each second non-standard pixel unit (pixel unit B2) comprising one of the followings: a second color sub-pixel (e.g., sub-pixel G) and a sub-pixel missing region in place of a third color sub-pixel (e.g., sub-pixel B); and a third color sub-pixel (e.g., sub-pixel B) and a sub-pixel missing region in place of a second color sub-pixel (e.g., sub-pixel G).

Regarding claim 13, Park in view of Liu discloses the pixel array according to claim 10, Park (e.g., Fig. 7B is reproduced above for reference) discloses wherein the first color sub-pixel (e.g., sub-pixel R) and the second color sub-pixel (e.g., sub-pixel G) of each first standard pixel unit (pixel unit A1) are disposed along a first direction, the second color sub-pixel (e.g., sub-pixel G) and the third color sub-pixel (e.g., sub-pixel B) of each second standard pixel unit (pixel unit A2) are disposed along the first direction, the first color sub-pixel (e.g., sub-pixel R) and the sub-pixel missing region (e.g., sub-pixel missing region corresponding to sub-pixel G) or the second color sub-pixel and the sub-pixel missing region of each first non-standard pixel unit (pixel unit B1) are disposed along the first direction, and the second color sub- pixel and the sub-pixel missing region or the third color sub-pixel (e.g., sub-pixel B) and the sub-pixel missing region (e.g., sub-pixel missing region corresponding to sub-pixel G) of each second non-standard pixel unit (pixel unit B2) are disposed along the first direction, the first direction being parallel to neither of a row direction and a column direction of the pixel array (e.g., Fig. 7B reproduced).

Regarding claim 15, Park (e.g., Fig. 7B is reproduced below for reference) discloses the pixel array according to claim 13, wherein in each non-standard pixel unit, the sub-pixel missing region replaces a second color sub-pixel (e.g., sub-pixel missing region corresponding to sub-pixel G), and four second color sub-pixels (e.g., sub-pixel G) adjacent to the sub-pixel missing region (e.g., sub-pixel missing region corresponding to sub-pixel G) have a positional relationship with a virtual diamond (e.g., Fig. 7B reproduced below; square diamond) as follows: four vertices of the virtual diamond are located within the four second color sub-pixels, respectively, and a center of the virtual diamond is located within the sub-pixel missing region (e.g., Fig. 7B reproduced below).

    PNG
    media_image6.png
    606
    846
    media_image6.png
    Greyscale

Park does not disclose the four second color sub-pixels (e.g., sub-pixel G) adjacent to the sub-pixel missing region (e.g., sub-pixel missing region corresponding to sub-pixel G) are configured to compensate for luminance loss of the sub-pixel missing region. However, Liu (e.g., Figs. 2-9) discloses wherein the n sub-pixels around the sub-pixel missing region (e.g., Figs. 2, 4, and 6; sub-pixel missing region or blank region) are configured to compensate for luminance loss of the sub-pixel missing region ([0099]-[0102]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the brightness compensation as taught by Liu to the display device of Park. The combination/motivation would reduce the brightness difference between the standard pixel unit and the non-standard pixel unit and generate an uniform brightness of a display panel.

Regarding claim 16, Park in view of Liu discloses a display device (e.g., Park’s Figs. 1-3 and 7; display device 100) comprising the pixel array according to claim 1.

Regarding claim 17, Park in view of Liu discloses the display device (e.g., Park’s Figs. 1-3 and 7) according to claim 16, Park discloses the display device further comprising a fingerprint recognition region (fingerprint recognition region A1) integrated under a display screen (display panel 110) of the display device (e.g., Figs. 1 and 7), wherein a projection of the sub-pixel missing region on a plane where the fingerprint recognition region resides at least partially overlaps the fingerprint recognition region (e.g., Figs. 1 and 7).

6.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Ma (CN 107819018 A) in view of Liu (US 20200066809 A1) and further in view of Yang (US 20200019747 A1).

Regarding claim 20, Ma in view of Liu discloses a driving method of the pixel array according to claim 18, but does not disclose herein the sub-pixel missing region replaces a second color sub-pixel, four second color sub- pixels adjacent to the sub-pixel missing region are configured to compensate for luminance loss of the sub-pixel missing region as claimed. However, Yang (e.g., Figs. 4-10) discloses a pixel array (e.g., Fig. 9 is reproduced below for reference), the pixel array being divided into at least one pixel distribution region (e.g., Fig. 9; pixel array), the pixel array comprising at least one standard pixel unit (pixel unit A) and at least one non-standard pixel unit (pixel unit B) distributed in the at least one pixel distribution region (e.g., Fig. 9), wherein at least one sub-pixel is missing from the non-standard pixel unit (pixel unit B) compared to the standard pixel unit (pixel unit A), and a region to which the at least one sub-pixel that is missing corresponds is a sub-pixel missing region (blank pixel region corresponding to sub-pixel missing region).

    PNG
    media_image7.png
    579
    944
    media_image7.png
    Greyscale

The combination of Yang and Liu discloses a pixel structure of a non-standard pixel unit shown below on page 19, wherein n is an integer greater than 1, distances of the n sub-pixels from the sub-pixel missing region are substantially equal to one another (e.g., n=4, sub-pixels R1, R3, R21, and R23, and sub-pixel missing region R12), and the algorithm is:              
                
                    
                        I
                        '
                    
                    
                        C
                        i
                    
                    
                        γ
                    
                
                =
                
                    
                        I
                    
                    
                        C
                        i
                    
                    
                        γ
                    
                
                +
                
                    
                        1
                    
                    
                        n
                    
                
                
                    
                        I
                    
                    
                        A
                    
                    
                        γ
                    
                
                ,
                 
                 
                 
                 
                i
                =
                1
                ,
                 
                2
                ,
                 
                …
                n
            
        , wherein, IA represents a theoretical grayscale value of each missing sub-pixel, Ici represents a theoretical grayscale value of an i-th sub-pixel of the n sub-pixels, I’ci represents an actual grayscale value of the i-th sub-pixel of the n sub-pixels, and γ represents a constant (Liu, [0099]-[0101]). The combination of Yang and Liu further discloses wherein the sub-pixel missing region (e.g., sub-pixel missing region R12) replaces a second color sub-pixel, four second color sub-pixels adjacent (e.g., sub-pixels R1, R3, R21, and R23) to the sub-pixel missing region (e.g., sub-pixel missing region R12) are configured to compensate for luminance loss of the sub- pixel missing region (Liu, [0099]-[0101]), the four second color sub-pixels have a positional relationship with a virtual diamond (square diamond) as follows: four vertices of the virtual diamond are located within the four second color sub-pixels (see Figure on page 18), respectively, and a center of the virtual diamond is located within the sub-pixel missing region (sub-pixel missing region R12), and the driving method further comprises: assigning to each of the four second color sub-pixels 25% of a theoretical luminance of a replaced second color sub-pixel (Liu, [0101]; weight of each of the adjacent four same color sub-pixels is 0.25). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of brightness compensation as taught by Liu and Yang to the display device of Ma. The combination/motivation would reduce the brightness difference between the standard pixel unit and the non-standard pixel unit and generate an uniform brightness of a display panel.



Response to Arguments
7.	Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.
8.	Applicant has amended claim 1 by incorporating with the limitations of original claims 5 and 8. Applicant further argues that the cited references do not disclose the amended claim 1. 
The examiner respectfully disagrees with applicant’s arguments. Ma (e.g., Figs. 4-5 are reproduced on page 3 for references) discloses a display device comprising a pixel array. The pixel array comprising at least one standard pixel unit (e.g., pixel unit A) and at least one non-standard pixel unit (e.g., pixel unit B), wherein at least one sub-pixel (e.g., sub-pixel R) is missing from the non-standard pixel unit (pixel unit B) compared to the standard pixel unit (pixel unit A), and a region (e.g., region C) to which the at least one sub-pixel (e.g., sub-pixel R) that is missing corresponds is a sub-pixel missing region. Ma (Figs. 8-10) further discloses an optical imaging sensor 23 arranged under a display screen of the display device, which corresponds to the sub-pixel missing region for biometric detection of a user. Similar to Ma, Liu (e.g., Figs. 2, 4, and 6-7) discloses a display device comprising a pixel array, the pixel array comprising at least one standard pixel unit (pixel unit 200) and at least one non-standard pixel unit (pixel unit 100), wherein at least one sub-pixel is missing from the non-standard pixel unit 100 compared to the standard pixel unit 200, which corresponds to a blank region. Liu (e.g., Figs. 2-9) further discloses an optical imaging sensor arranged under a display screen of the display device, which corresponds to the sub-pixel missing region or the blank region for biometric detection of a user. 
Liu ([0101]) further discloses the gray scale value of the blank region or the missing pixel can be superposed into its adjacent pixel, the superposition may be in way of direct summation, or the arithmetic average after the summation or the weighted average according to a certain weight value is superposed. Therefore, for a pixel array as disclosed by Ma (e.g., Figs. 4-5), 2 red sub-pixels are present around a red sub-pixel missing region C, corresponding to n=2. Assume a theoretical grayscale value of a missing sub-pixel is IA, theoretical grayscale values of the an i-th sub-pixel of n (n=2) red sub-pixels is Ic, and actual grayscale values of the i-th sub-pixel of the n (n=2) red sub-pixels is Ic’, according to the teaching from Liu, we can obtain Ic’=Ic+                         
                            
                                
                                    1
                                     
                                
                                
                                    2
                                
                            
                             
                        
                    IA, wherein n=2 and 1/n=1/2, γ=1.
Regarding Liu, applicant also argues that “…… with each of the units comprising a red, a green and a blue subpixel, and the compensation is applied to the subpixel adjacent to the blank region without considering the colors”. The examiner respectfully disagrees with applicant’s arguments because it is a common knowledge in color optics a grayscale of a color (e.g., red) subpixel is compensated by same color (e.g., red) subpixels. If a grayscale of a color (e.g., red) subpixel is compensated by a different color (e.g., green) subpixels, it gives rise to a new color (brown), which messes up the color of a display image.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Chen (US 20200066218 A1) are cited to teach a display panel and a method of brightness compensation.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691